FILED
                                                      United States Court of Appeals
                       UNITED STATES COURT OF APPEALS         Tenth Circuit

                                 TENTH CIRCUIT                             January 13, 2015
                        ___________________________________
                                                                         Elisabeth A. Shumaker
                                                                             Clerk of Court
DAVID CHARLES REDMON,

        Petitioner - Appellant,

                                                             No. 14-5130
v.
                                                (D.C. No. 4:14-CV-00210-GKF-FHM)
                                                             (N.D. Okla.)
JANET DOWLING, Warden,

        Respondent - Appellee.
                      ____________________________________
         ORDER DENYING CERTIFICATE OF APPEALABILITY AND
                        DISMISSING APPEAL
                 ____________________________________

Before KELLY, BALDOCK, and BACHARACH, Circuit Judges.
                ____________________________________

        David Redmon, an Oklahoma state prisoner appearing pro se, seeks to appeal the

district court’s dismissal of his 28 U.S.C. § 2254 petition, claiming ineffective assistance

of counsel.1 We construe pro se filings liberally. See Garza v. Davis, 596 F.3d 1198,

1201 n.2 (10th Cir. 2010). The district court dismissed without prejudice Redmon’s

petition for failure to exhaust state remedies and denied his request for a certificate of

appealability (“COA”). Redmon now asks us to grant him a COA and hear his appeal.

        “When the district court denies a habeas petition on procedural grounds without

reaching the prisoner’s underlying constitutional claim, a COA should issue when the


 1
     Redmon waived the other two claims in his opening brief “by failing to assert them in
his district court habeas petition.” Parker v. Scott, 394 F.3d 1302, 1327 (10th Cir. 2005).
prisoner shows, at least, that jurists of reason would find it debatable whether the petition

states a valid claim of the denial of a constitutional right and that jurists of reason would

find it debatable whether the district court was correct in its procedural ruling.” Slack v.

McDaniel, 529 U.S. 473, 484 (2000).

       Redmon gives us no reason to doubt the district court’s procedural ruling. His

“Combined Opening Brief and Application for a Certificate of Appealability” nowhere

asserts that he either exhausted or should not have to exhaust his state remedies before

seeking federal relief. Indeed, Redmon only references exhaustion once, in two lines,

which he then crossed out. After briefly stating his ineffective assistance claim, Redmon

wrote: “Didn’t show why I was denied, just said I was Denied because They said I did

not exhaust all remedies. What remedies did I not exhaust?” (errors in original). But the

district court’s order made abundantly clear why Redmon’s petition was dismissed: his

failure to exhaust state remedies. Moreover, the court even explained how Redmon

could timely exhaust those remedies as well as the federal consequences for failing to do

so.

       Thus, for substantially the same reasons stated in the district court’s order, we

find Redmon has not made the requisite showing for a COA. Accordingly, Redmon’s




                                            -2-
request for a COA is DENIED and his appeal is DISMISSED.



                                     Entered for the Court,



                                     Bobby R. Baldock
                                     United States Circuit Judge




                                       -3-